Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-10 recites the limitation "the apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8, 10-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savord et al (Pub. No.:  US 2015/0148672) in view of Kim et al (Pub. No.:  US 2016/0374645).
Regarding claims 1-2, 11, 20, Savord et al disclose an ultrasound diagnosis apparatus [see 0033, 0048] comprising: 
a high voltage power source (electrical power supply 20) [see abstract];
a transmission circuit (electrical conductor 16) configured to receive power from the high voltage power source, generate a pulse generating an ultrasound wave and apply the ultrasound wave to a probe in the ultrasound diagnosis apparatus [see abstract];
a power circuit (capacitor 34) configured to receive the power from the high voltage power source (electrical power supply 20) [see abstract] and be charged with electric energy when the ultrasound diagnosis apparatus operates in a shear wave mode [see 0033] and supply, to the transmission circuit, shear wave mode power used for generating a shear wave, based on the electric energy [see 0021-0027, 0033]; 
a processor configured to control the power circuit (capacitor 34) configured to supply the shear wave mode power when the shear wave mode is in operation [see 0021-0023, 0053] by disclosing the ultrasound transducer head comprises an ultrasound transducer for shear wave elastography imaging [see 0033];
control the high voltage power source and the power circuit [see 0021-0027].
Savord et al don’t explicitly mention insufficient power of the shear wave mode power is supplied from the high voltage power source to the transmission circuit.

Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Savord et al and Kim et al by supplying insufficient power of the shear wave mode power from the high voltage power source to the transmission circuit; for applying the operating power to the RX circuit [see 0010, Kim et al].

	Regarding claims 3, 12-13, 15, Savord et al disclose wherein the power circuit comprises: 
a capacitor charged with the electric energy for supplying the shear wave mode power (by providing adequate power to the transducer head with sufficiently high power to excite e.g. either a push pulse) [see 0021-0023, 0053] by disclosing the ultrasound transducer head comprises an ultrasound transducer for shear wave elastography imaging [see 0033];
a constant current circuit (electrical conductor) connected with the high voltage power source and configured to supply the electric energy for supplying the shear wave mode power to the capacitor [see 0024, 0034-0035, 0047] by disclosing electrical power supplies of a base station and for transmitting electrical power from the power supplies to the transducer head at different power levels [see 0035];
a first switch configured to control connection between the constant current circuit (electrical conductor) and the capacitor [see 0024] by disclosing a controllable switch for electrically connecting the capacitor to the electrical conductor [see 0024] and each of the plurality of electric conductors are connected or connectable to a capacitor [see 0036];


Regarding claims 4, 14, Savord et al disclose control the power circuit such that the connection between the constant current circuit and the capacitor is cut off by turning off the first switch [see 0053] by disclosing when the ultrasound system 10 is switched off, the charge capacitor 34 is disconnected and discharged by closing the controllable switch 40 [see 0053];
the capacitor is connected with the transmission circuit by turning on the second switch, to supply the shear wave mode power to the transmission circuit based on the electric energy stored in the capacitor [see 0056].

Regarding claims 5, 16, Savord et al disclose control the power circuit such that the constant current circuit is connected with the capacitor by turning on the first switch [see 0053, 0056];
the connection between the capacitor and the transmission circuit is cut off by turning off the second switch to charge the capacitor with the electric energy based on a current supplied from the constant current circuit [see 0053, 0056].

Regarding claim 6, Savord et al disclose a discharging circuit configured to discharge the electric energy stored in the capacitor [see 0025, 0053] by disclosing A discharge element 38 is connected in parallel to the charge capacitor 34 to discharge the capacitor 34 [see 0053] and a discharging element connected in parallel to the capacitor for discharging the capacitor. By means of the discharging element 

Regarding claim 8, Savord et al disclose generate a pulse generating the shear wave by using the shear wave mode power and applies the pulse to the probe [see 0033, 0047 and claim 12] by disclosing an ultrasound transducer for shear wave elastography imaging [see 0033].

Regarding claims 10, 19, Savord et al disclose control the power circuit such that the electric energy stored in the power circuit is supplied to the transmission circuit when the shear wave mode is in operation [see 0051-0052] and control the power circuit such that the electric energy stored in the power circuit is not supplied to the transmission circuit when a mode other than the shear wave mode is in operation [see 0052].

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Savord et al (Pub. No.:  US 2015/0148672) in view of Kim et al (Pub. No.:  US 2016/0374645) as applied to claim 1 above and further in view of Amemiya et al (Pub. No.:  US 2012/0197130) and Chu et al (Pub. No.:  US 2009/0206676).
	Regarding claims 7, 17, Savord et al don’t disclose a third switch configured to control connection between the capacitor and a ground, and when the shear wave mode ends or an operation of charging the capacitor with the electric energy is not performed and control the discharging circuit such that the capacitor is connected with the ground by turning on the third switch to discharge the electric energy stored in the capacitor.
Nonetheless, Amemiya et al disclose a third switch configured to control connection between the capacitor and a ground, and when the shear wave mode ends or an operation of charging the 
In addition, Chu et al disclose switch 207 selectively grounds the input of the power amplifier 209 and shorts the capacitor 208 to ground in response to the switch control signal 280. The switch 207 is controlled to provide that the voltage across the capacitor 208 equals zero at some time, by operating the switch 207 as a return-to-zero switch [see 0020-0024].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Savord et al, Amemiya et al and Chu et al by using a third switch configured to control connection between the capacitor and a ground, and when the shear wave mode ends or an operation of charging the capacitor with the electric energy is not performed and control the discharging circuit such that the capacitor is connected with the ground by turning on the third switch to discharge the electric energy stored in the capacitor; to drain the capacitor into discharging power and to provide that the voltage across the capacitor 208 equals zero at some time, by operating the switch 207 as a return-to-zero switch [see 0020, Chu et al].

Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Savord et al (Pub. No.:  US 2015/0148672) in view of Kim et al (Pub. No.:  US 2016/0374645) as applied to claim 8 above and further in view of Lee et al (Pub. No.:  US 2016/0249883)
Regarding claims 9, 18, Savord et al and Kim et al don’t disclose control the probe such that the shear wave is transmitted to an object, an echo signal of the shear wave, reflected from the object, is received to calculate a propagation velocity of the shear wave, and an elasticity image is generated.
Nonetheless, Lee et al disclose the probe such that the shear wave is transmitted to an object, an echo signal of the shear wave, reflected from the object, is received to calculate a propagation 
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Amemiya and Savord et al, Kim et al and Lee et al by using the probe such that the shear wave is transmitted to an object, an echo signal of the shear wave, reflected from the object, is received to calculate a propagation velocity of the shear wave, and an elasticity image is generated; to generate an elasticity image that visualizes the deformation of an object due to a pressure [see 0206, Lee et al].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793